Case:19-10107-SDB Doc#:4 Filed:01/28/19 Entered:01/28/19 15:26:38                                             Page:1 of 8
                                   IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE SOUTHERN DISTRICT OF GEORGIA

 Fill in this information to identify your case:


 Debtor 1        LaTasha Rena Huff


 Debtor 2
(Spouse, if filing)


 Case number./.^''          ^^ 7
                                                                                            P' Check if this is an amended
                                                                                            plan

                                                   CHAPTER 13 PLAN AND MOTION



[Pursuant to Fed. R. Bankr. P. 3015.1, the Southern District of Georgia General Order 2017-3 adopts this form in lieu of
the Official Form 113].

1.       Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each ofthe
following items.
If an item is checked as not being contained in the plan or if neither or both boxes are checked,the provision will be
ineffective if set out in the plan.

        (a) This plan: |7 contains nonstandard provisions. See paragraph 15 below.
                        []does not contain nonstandard provisions.

        (b)This plan:[]values the claim(s) that secures collateral. See paragraph 4(f) below.
                             does not value claim(s) that secures collateral.

        (c) This plan:[]seeks to avoid a lien or security interest. See paragraph 8 below.
                         K7 does not seek to avoid a lien or security interest.

2.        Plan Payments.
        (a) The Debtor(s) shall pay to the Chapter 13 Trustee (the "Trustee") the sum of S21.660.00 for the
        applicable commitment period of:

     60 months; or

 [] a minimum of 36 months. See 11 U.S.C. § 1325(b)(4).


        (If applicable, include the following: These plan payments will change to $         monthly on        .)

        (b) The payments under paragraph 2(a)shall be paid:
         17 Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such
        Notice(s) upon the Debtor's(s') employer(s)as soon as practicable after the filing of this plan. Such Notice(s) shall
        direct the Debtor's(s') employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the
        following percentages of the monthly plan payment:
                  r Debtor 1 _100_% [] Debter2           %
         r Direct to the Trustee for the following reason(s):
                  P" The Debtor(s)receive(s) income solely from self-employment, Social Security, government assistance,
                  or retirement.
                      The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):


       (c) Additional Payments of$            (estimated amount) will be made on         (anticipated date)
Case:19-10107-SDB Doc#:4 Filed:01/28/19 Entered:01/28/19 15:26:38                                          Page:2 of 8
        from           (source, including income tax refunds).

3.       Long-Term Debt Payments.
        (a) Maintenance of Current Installment Payments. The Debtor(s) will make monthly payments in the manner
        specified as follows on the following long-term debts pursuant to 11 U.S.C. § 1322(b)(5). These postpetition
        payments will be disbursed by either the Trustee or directly by the Debtor(s), as specified below. Postpetition
        payments are to be applied to postpetition amounts owed for principal, interest, authorized postpetition late
        charges and escrow, if applicable. Conduit payments that are to be made by the Trustee which become due after
        the filing of the petition but before the month ofthe first payment designated here will be added to the prepetition
        arrearage claim.
                                  PRINCIPAL PAYMENTS TO BE                    MONTH OF FIRST                 INITIAL
CREDITOR COLLATERAL RESIDENCE MADE BY(TRUSTEE                                 POSTPETITION                   MONTHLY
                                 (Y/N)           OFDEBTOR(S>^                 PAYMENT TO CREDITOR PAYMENT

-None-


      (b) Cure ofArrearage on Long-Term Debt. Pursuant to 11 U.S.C. § 1322(b)(5), prepetition arrearage claims will
      be paid in full through disbursements by the Trustee, with interest(if any)at the rate stated below. Prepetition
      arrearage payments are to be applied to prepetition amounts owed as evidenced by the allowed claim.

         DESCRIPTION OF
                                       PRINCIPAL             ESTIMATED AMOUNT
                                                                                          INTEREST RATE ON
CREDITOR COLLATERAL                    RESIDENCE             OF ARREARAGE                  ARREARAGE(ifapplicable^
                                       cm

-None-


4.      Treatment ofClaims. From the payments received, the Trastee shall make disbursements as follows unless
designated
otherwise:

      (a)Trustee's Fees. The Trustee percentage fee as set by the United States Trustee.

      (b)Attomey's Fees. Attomey's fees allowed pursuant to 11 U.S.C. § 507(a)(2) of $4.500.00.

      (c)Priority Claims. Other 11 U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full
        over the life of
        the plan as funds become available in the order specified by law.

      (d)Fully Secured Allowed Claims. All allowed claims that are fully secured shall be paid through the plan as set
        forth below.
                               DESCRIPTION OF                    ESTIMATED           INTEREST         MONTHLY
CREDITOR
                               COLLATERAL                        CLAIM               RATE             PAYMENT

Peach State Federal Credit
                               2010 Chevrolet Camaro             $8,789.00           6.00%            $146.48
Union


Peach State Credit Union       2004 Lincoln Navigator            $1,073.00           6.00%            $17.88


      (e)Secured Claims Excluded from 11 U.S.C. § 506(those claims subject to the hanging paragraph of 11 U.S.C.
      § 1325(a)). The claims listed below were either:(1)incurred within 910 days before the petition date and secured
      by a purchase money security interest in a motor vehicle acquired for the personal use ofthe Debtor(s), or(2)
      incurred within 1 year ofthe petition date and secured by a purchase money security interest in any other thing of
      value. These claims will be paid in full under the plan with interest at the rate stated below:
               DESCRIPTION OF                        ESTIMATED               INTEREST             MONTHLY
CREDITOR
               COLLATERAL                            CLAIM                    RATE                PAYMENT

-None-


      (f) Valuation ofSecured Claims to Which 11 U.S.C.§ 506 is Applicable. The Debtor(s) move(s)to value the
      claims partially secured by collateral pursuant to 11 U.S.C. § 506 and provide payment in satisfaction ofthose
      claims as set forth below. The unsecured portion of any bifurcated claims set forth below will be paid pursuant to
Case:19-10107-SDB Doc#:4 Filed:01/28/19 Entered:01/28/19 15:26:38                                          Page:3 of 8
        paragraph 4(h)below. The plan shall be served on all affected creditors in compliance with Fed. R. Bankr. P.
        3012(b), and the Debtor(s)shall attach a certificate of service.

 CREDITOR PESCRIPTIONOF                           VALUATION OF SECURED              INTEREST          MONTHLY
                COLLATERAL                        CLAIM                             RATE              PAYMENT

 -None-


       (g) Special Treatment ofUnsecured Claims. The following unsecured allowed claims are classified to be paid at
        100%
        Ij with interest at      % per annum or |j without interest:

       (h) General Unsecured Claims. Allowed general imsecured claims, including the unsecured portion ofany
       bifurcated claims provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a 25.00% dividend or a
       pro rata share of $5.380.24. whichever is greater.

5.        Executory Contracts.

       (a) Maintenance ofCurrent Installment Payments or Rejection ofExecutory Contract(s)and/or Unexpired
       Lease(s).
          DESCRIPTION OF                                                    MONTHI Y DISBURSED BY
 CREDITOR PROPERTY/SERVICES AND                             ASSUME/REJECTED pavmfnt TRUSTEE OF
          CONTRACT                                                          ^        DEBTORfSl
 -None-


     (b) Treatment of Arrearages. Prepetition arrearage claims will be paid in full through disbursement by the Trustee.
 CREDITOR                                     Estimated arrearage

 -None-



6.     Adequate Protection Payments. The Debtor(s) will make pre-confmnation lease and adequate protection
payments pursuant to 11 U.S.C. § 1326(a)(1)on allowed claims ofthe following creditors: C Direct to the Creditor; or
 Hj To the Trustee.
 CREDITOR             ADEOUATE PROTECTION OR LEASE PAYMENT AMOUNT




 7.      Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to
 the holder ofsuch claim identified here. See 11 U.S.C.§ 101(14A). The Trustee will provide the statutory notice of 11
 U.S.C. § 1302(d)to the following claimant(s):

CLAIMANT                                                           ADDRESS

-None-


8.      Lease Avoidance. Pursuant to 11 U.S.C. § 522(f), the Debtor(s) move(s)to avoid the lien(s) or security interest(s)
ofthe following creditor(s), upon confirmation but subject to 11 U.S.C. § 349, with respect to the property described
below. The plan shall be served on all affected creditor(s) in compliance with Fed. R. Bankr. P. 4003(d), and the
Debtor(s)shall attach a certificate of service.
CREDITOR                                 LIEN IDENTIFICATION(ifknownl                                 PROPERTY

Roosen Varchetti Olivia                  Garnishment                                                  Income


9.      Surrender ofCollateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the
extent shown below upon confirmation ofthe plan. The Debtor(s)request(s) that upon confirmation ofthis plan the stay
Case:19-10107-SDB Doc#:4 Filed:01/28/19 Entered:01/28/19 15:26:38                                          Page:4 of 8
under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under 11 U.S.C. § 1301 be terminated in
all respects. Any allowed deficiency balance resulting from a creditor's disposition ofthe collateral will be treated as an
unsecured claim in paragraph 4(h)of this plan if the creditor amends its previously-filed, timely claim within 180 days
from entry ofthe order confirming this plan or by such additional time as the creditor may be granted upon motion filed
within that 180-day period.
 CREDITOR               DESCRIPTION OF COLLATERAL                           AMOUNT OF CLAIM SATISFIED

 Chrysler Capital       2016 Traverse                                       $0.00


10.      Retention ofLiens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent
provided by 11 U.S.C § 1325(a)(5).

11.       Amounts ofClaims and Claim Objection s. The amount, and secured or unsecured status, ofclaims disclosed in
this plan are based upon the best estimate and belief ofthe Debtor(s). An allowed proofofclaim will supersede those
estimated claims. In accordance with the Bankruptcy Code and Federal Rules of Bankruptcy Procedure, objections to
claims may be filed before or after confirmation.

12.      Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this
plan proposes, after notice from the Trustee and a hearing if necessary, unless a plan modification is approved.

13.       Federal Rule ofBankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges
disclosed by a creditor pursuant to Fed. R. Bankr. P. 3002.1(c) unless the Debtor's(s') plan is modified after the filing of
the notice to provide for payment ofsuch fees, expenses, or charges.

14.      Service ofPlan. Pursuant to Fed. R. Bankr. P. 3015(d)and General Order 2017-3, the Debtor(s)shall serve the
Chapter 13 plan on the Trustee and all creditors when the plan is filed with the court, and file a certificate of service
accordingly. If the Debtor(s) seek(s)to limit the amount of a secured claim based on valuation ofcollateral (paragraph
4(f)above), seek(s) to avoid a security interest or lien (paragraph 8 above), or seek(s)to initiate a contested matter, the
Debtor(s) must serve the plan on the affected creditors pursuant to Fed. R. Bankr. P. 7004. See Fed. R. Bankr. P. 3012(b),
4003(d), and 9014.

15.      Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must be set forth below. A
nonstandard
provision is a provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out
elsewhere in
this plan are void.
All student loans will be deferred until end of commitment period. UPON GRANT OF DISCHARGE IN THIS CASE, ALL SECURED
CREDITORS BEING PAID THROUGH THE PLAN SHALL PROMPTLY RELEASE ALL COLLATERAL HELD AS SECURITY ON LOANS.
AND SHALL PROMPTLY RELEASE AND/OR SATISFY ALL SECURITY DEEDS.SECURITY AGREEMENTS. UCC FILINGS. JUDGMENT
LIENS. TITLES. AND/OR ANY OTHER LIEN CLAIM OF ANY KIND AGAINST PROPERTY OF THE DEBTOR.THIS PARAGRAPH SHALL
IN NO WAY APPLY TO MORTGAGES AND/OR OTHER SECURED DEBTS THAT ARE NOT PAID THROUGH THE CHAPTER 13 PLAN.




By signing below, I certify the foregoing plan contains no nonstandard provisions odier than those set out in paragraph
15.




Date: 01/28/2019                                    /$/ LaTggh^ Rena Huff
                                                    Debtor 1



                                                    Debtor 2


                                                    /s/ Bowen Klosinski
                                                    Attorney for the Debtor(s)
Case:19-10107-SDB Doc#:4 Filed:01/28/19 Entered:01/28/19 15:26:38   Page:5 of 8
GASB -Form 113[Rev. 12/1/17]
Case:19-10107-SDB Doc#:4 Filed:01/28/19 Entered:01/28/19 15:26:38                    Page:6 of 8



                     IN THE UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF GEORGIA


IN RE:                                      )
                                            )       CHAPTER 13
LATASHA HUFF,                               )       CASE NO. 19-10107
                     Debtor.                )

                                 CERTIFICATE OF SERVICE


       This is to certify that on the date below, I served a copy of the foregoing Chapter 13 Plan
upon the parties below electronically:

                                            Huon Le
                                         P.O. Box 2127
                                      Augusta, GA 30903

                                   Office of the U.S, Trustee
                                Johnson Square Business Center
                                 2 East Bryan Street, Suite 725
                                      Savannah GA 31401

 This is to certify that on the date below, I served a copy of the foregoing Chapter 13 Plan and
                               upon the parties below via USPS mail:

                                  See Attached Mailing Matrix

       This 28"' day of January, 2019.

                                                      /s/ Bowen A. Klosinski
                                                    Bowen A. Klosinski


KLOSINSKI OVERSTREET, LLP
1229 Augusta West Parkway
Augusta, GA 30909
706-863-2255
                Case:19-10107-SDB Doc#:4 Filed:01/28/19 Entered:01/28/19 15:26:38                                           Page:7 of 8
Label Matrix for local noticing                        Aes/Esa                                             Augusta Collection Age
113J-1                                                Po Box 61047                                         2600 Wrightsboro Rd
Case 19-10107-SDB                                      Harrisburg, PA 17106-1047                           Augusta, GA 30904-5343
Southern District of Georgia
Augusta
Mon Jan 28 15:15:12 EST 2019

Chrysler Capital                                       Collection Receivables                              Fed Loan Serv
Po Box 961275                                          1835 Central Ave                                    Po Box 60610
Fort Worth, TX 76161-0275                              Augusta, GA 30904-5734                               Harrisburg, PA 17106-0610




LaTasha Rena Huff                                      Bowen Anderson Klosinski                            Lanier Collection Agency & Services, Inc
3522 Jamaica Drive                                     Klosinski Overstreet                                P.O. Box 15519
Augusta, GA 30909-2616                                 1229 Augusta West Parkway                           Savannah, GA 31416-2219
                                                       Augusta, GA 30909-1807



Huon Le                                                Motor Matt's                                        National Collegiate Trust
P.O. Box 2127                                          2425 North Expressway                               1200 North 7th Street
Augusta, GA 30903-2127                                 Griffin, GA 30223-6411                              Harrisburg, PA 17102-1419




Navient                                                Navient                                             Office of the U. S. Trustee
123 S Justison St                                     Po Box 9655                                          Johnson Square Business Center
Wilmington, DE 19801-5360                             Wilkes Barre, PA 18773-9655                          2 East Bryan Street, Ste 725
                                                                                                           Savannah, GA 31401-2638



Peach State Credit Union                              Peach State Feu                                      Peach State Federal Credit Union
2100 Riverside Parkway Suite 101                       1505 Lakes Pkwy Ste 100                             1505 Lakes Parkway
Lawrenceville, GA 30043-5914                          Lawrenceville, GA 30043-5883                         Suite 100
                                                                                                           Lawrenceville, GA 30043-5883



Peach State Federal Credit Union                      Pinnacle Credit Services                             Roosen Varchetti Olivia
2100 Riverside Parkway Suite 101                      PO Box 10497                                         1950 N. Park Place
Lawrenceville, GA 30043-5914                           Greenville, SC 29603-0497                           Suite 600
                                                                                                           Atlanta, GA 30339-2074



Service loan                                           Tbom/Milestone                                      Transworld Systems 1
223 James Brown Blvd                                  Po Box 4499                                          Po Box 15943
Augusta, GA 30901-2245                                 Beaverton, OR 97076-4499                            Wilmington, DE 19850-5943




(p)UNIVERSITY HEALTH SERVICES   INC                   Verizon Wireless                                     Wells Fargo Bank
ATTN COLLECTIONS DIVISION                             Po Box 650051                                        Po Box 14517
620 THIRTEENTH ST                                      Dallas, TX 75265-0051                               Des Moines, lA 50306-3517
AUGUSTA GA 30901-1008




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f} and Fed.R.Bank.P. 2002 (g)(4)
              Case:19-10107-SDB Doc#:4 Filed:01/28/19 Entered:01/28/19 15:26:38                                           Page:8 of 8
University Health Care System
Collections Division
620 13th Street
Augusta, GA 30901-1008




                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.



(u)Augusta Collections Agency                        (d)Collection Receivables                            (u)Navient
                                                     1835 Central Avenue
                                                     Augusta, GA 30904-5734




(d}Navient                                           (u)Service Loan                                      (u)World Fin
Po Box 9655
Wilkes Barre, PA 18773-9655




End of Label Matrix
Mailable recipients      26
Bypassed recipients       6
Total                    32
